 


109 HR 3921 IH: Domestic Violence Prevention, Education, and Awareness Act
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3921 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Ms. Solis (for herself, Mrs. Capito, and Mrs. Capps) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants for public information campaigns to educate racial and ethnic minority communities and immigrant communities about domestic violence. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Prevention, Education, and Awareness Act.
2.FindingsThe Congress finds the following:
(1)Nearly one-third of American women report being physically or sexually abused by a husband or boyfriend at some point in their lives.
(2)Family violence costs the nation between $5,000,000,000 and $10,000,000,000 each year in medical expenses, police and court costs, shelters and foster care, sick leave, absenteeism, and nonproductivity.
(3)The United States is becoming increasingly multicultural, and racial and ethnic minorities are expected to constitute approximately 50 percent of the United States population by 2050.
(4)Two-thirds of female immigrants to the United States originate from Asia, Latin America, the Caribbean, and the Middle East, and they migrate here to seek economic security, reunify their families, or escape prosecution.
(5)Racial and ethnic minority women and immigrant women face unique challenges to reporting and getting help for domestic violence.
(6)Structural inequalities experienced by racial and ethnic minority communities and immigrant communities, including poverty and discrimination, may contribute to higher rates of violence.
(7)Problems of domestic violence are exacerbated for immigrants when spouses control the immigration status of their family members, and abusers use threats of refusal to file immigration papers and threats to deport spouses and children as powerful tools to prevent battered immigrant women from seeking help, trapping battered immigrant women in violent homes because of fear of deportation.
(8)Many racial and ethnic minority women and immigrant women face cultural barriers to reporting abuse or seeking help for domestic violence, including but not limited to strong religious beliefs that stress the importance of keeping family intact, fear of dishonor, or a belief that negative events occur regardless of attempts to prevent them.
(9)Many racial and ethnic minority women and immigrant women also face institutional barriers to reporting abuse or seeking help for domestic violence, including but not limited to restrictions on public assistance, limited access to immigration relief, lack of translators or bilingual professionals, little educational material in the woman’s native language, treatment programs that do not take into account ethnic and cultural differences, prohibitive fee structures, and inflexible or inconvenient hours of operation.
3.Grants for public information campaigns to educate racial and ethnic minority communities and immigrant communities about domestic violence
(a)In generalFrom amounts made available to carry out this section, the Attorney General, acting through the Violence Against Women Office, shall make grants to public or private nonprofit entities, States, and Indian tribes and tribal organizations to carry out public information campaigns for the purpose of educating racial and ethnic minority communities and immigrant communities about domestic violence, including the effects of domestic violence, methods of preventing or reducing domestic violence, and services available to victims of domestic violence.
(b)Use of grant amountsGrant amounts under this section may be used only to carry out public information campaigns for the purpose specified in subsection (a) and to provide staffing appropriate to carrying out the campaigns.
(c)Elements of campaignsEach public information campaign carried out under this section shall consist of one or more of the following elements:
(1)Public service announcements.
(2)Paid educational messages for print media.
(3)Public transit advertising.
(4)Electronic broadcast media.
(5)Any other mode of conveying information that the Attorney General determines to be appropriate.
(d)Requirements for grantThe Attorney General may award a grant under this section to an applicant only if the Attorney General determines that—
(1)the campaign will be carried out in consultation with local domestic violence advocates or State domestic violence coalitions;
(2)the campaign is designed to be conducted in a culturally sensitive manner using one or more culturally appropriate languages;
(3)the applicant has an adequate plan to test-market the campaign with a relevant community or group in the relevant geographic area, and will carry out that plan; and
(4)the applicant will use effectiveness criteria in carrying out the campaign and an evaluation component to measure the effectiveness of the campaign.
(e)Award criteriaIn awarding grants under this section, the Attorney General shall consider the following criteria:
(1)Whether the applicant has, or will be partnering with an entity that has, a record of high quality campaigns of a comparable type.
(2)Whether the applicant has, or will be partnering with an entity that has, a record of high quality campaigns that educate the communities and groups at greatest risk of domestic violence.
(f)Application
(1)In generalTo be eligible to receive a grant under this section, a State or entity must submit to the Attorney General an application that meets the requirements of paragraph (2).
(2)RequirementsAn application submitted under this subsection shall be in such form, and submitted in such manner, as the Attorney General may prescribe, and shall include the following matters:
(A)A complete description of applicant’s plan for the proposed public information campaign.
(B)An identification of the specific communities and groups to be educated by the campaign, and a description of how the campaign will educate the communities and groups at greatest risk of domestic violence.
(C)The plans of the applicant with respect to working with organizations that have expertise in developing culturally appropriate informational messages.
(D)A description of the geographic distribution of the campaign.
(E)An identification of the media organizations and other groups through which the campaign will be carried out and any memorandum of understanding or other agreement under which the campaign will be carried out.
(F)A description of the nature, amount, distribution, and timing of informational messages to be used in the campaign.
(G)Such information and assurances as the Attorney General may require to determine whether the requirements specified in subsection (d) will be satisfied, and whether the criteria specified in subsection (e) apply.
(H)Such other information and assurances as the Attorney General may require.
(g)DefinitionFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and any other territory or possession of the United States.
(h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
